 TOWNE CHEVROLETTowne Chevrolet and Amalgamated Local Union 355,Autoworkers of New Jersey. Case 22-CA-6808June 27, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn October 8, 1976, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, the ChargingParty filed cross-exceptions and a brief in supportthereof, and the General Counsel filed a brief inopposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.We agree with the Administrative Law Judge thatthe Respondent violated Section 8(a)(1) of the Act byinterrogating employees concerning their unionactivities, by soliciting employee complaints, and bypromising and granting improved conditions ofemployment in order to discourage their support forthe Union. Further, we agree with her conclusionthat employees Velders, Bijas, and Macklin wereterminated for discriminatory reasons in violation ofSection 8(a)(3). We also find that the strike here inquestion was in part caused by the Respondent'stermination of Velders and Bijas and its refusal toreinstate them and, accordingly, that it was an unfairlabor practice strike.However, unlike the Administrative Law Judge, wefind that the Respondent did not violate the Act byinforming the striking employees that it would ceasepaying insurance policy premiums on their behalf, orby discontinuing such payments, as the aforesaidemployees are not entitled to compensation for theperiod they are on strike,2Moreover, on the facts and for the reasons set forthbelow we find that Gary Bouchet, a full-time studentwho is engaged in training at the Respondent'sestablishment under a state vocational trainingI The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.230 NLRB No. 60program, should be excluded from the unit hereinfound appropriate.The record shows that 17-year-old Bouchet isenrolled as a full-time student at a vocational highschool in New Jersey under a cooperative industrialeducation and special needs program. Supervisedtraining under this program permits students to gainpractical experience in a variety of occupations andtrades which would otherwise be denied them understate law restricting the employment of minors under18 years of age. Pursuant to the aforesaid program,Bouchet, his father, a high school teacher-coordina-tor, and a representative of the Respondent enteredinto a training agreement under which the latteragreed to employ Bouchet on a part-time basis "forthe purpose of training the student in the automotivetrade." Among other things, this agreement requiresthat student-learners work a minimum of 15 hoursand a maximum of 20 hours per week while school isin session.3The Respondent, who is responsible forBouchet's on-the-job training, is required to prepareprogress reports at regular intervals and must permitthe teacher-coordinator entrance onto the premiseswhenever the latter needs to observe and evaluate thestudent. Bouchet, on his part, may not change jobswithout the approval of the teacher-coordinator. Theagreement also provides that Bouchet "while in theprocess of training, will have the status of student-learner, neither displacing a regular worker norsubstituting for a worker that ordinarily would beneeded by the [Respondent I." The agreement may beterminated by the Respondent or the teacher-coordi-nator at any time after consultation with the other.It is clear from the foregoing that Bouchet isprimarily engaged in vocational training in a learningenvironment over which the Respondent and theteacher-coordinator together exercise a substantialdegree of control. It is equally clear, indeed it isexpressly stated, that the training program is notintended to meet the Respondent's staffing require-ments. Bouchet himself does not participate in theprogram for the purpose of earning a living butrather to develop proficiency in a trade he subse-quently intends to enter. In these circumstances, wedo not believe that Bouchet is adequately identifiedwith those in the bargaining unit to share acommunity of interest with them.4Instead, we viewthe relationship between Bouchet and the Respon-dent more as an educational rather than as anemployment relationship where the circumstances2 Trading Port, Inc., 219 NLRB 298, 299, fn. 3 (1975).3 Under conditions established by the State of New Jersey, students arepermitted to work longer hours when on vacation.4 N.LRB. v. Certified Testing Laboratories, 387 F.2d 275, 277 (C.A. 3,1967); Pawating Hospital Association, 222 NLRB 672 (1976). W & W Tool dDie Manufacturing Co., 225 NLRB 1000 (1976), relied on by theAdministrative Law Judge, is inapposite to Bouchet's situation herein.479 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffecting the performance of work are subjectexclusively to an employer's right of control. Accord-ingly, we shall exclude Bouchet from the unit here inquestion.Excluding the card signed by Bouchet, only 5 ofthe Respondent's 10 unit employees have signedcards designating the Union as their representative,which is less than the majority required to justify theimposition of a bargaining order in the circumstancesof this case. We shall, therefore, delete the require-ment that the Respondent bargain collectively withthe Union as the representative of the employeeshere involved.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Towne Chevrolet, Middletown, New Jersey, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Delete paragraph 1(c).2. Delete paragraphs 2(b) and (d) and reletter theremaining paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.5 Macklin, whom the Respondent hired to replace Velders after the latterwas discriminatorily discharged, was one of the five individuals to sign aunion authorization card. As his card is no longer determinative inestablishing majority status, we find it unnecessary to pass on its validity.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees about theirunion membership, solicit employee complaints,promise or grant improved conditions of employ-ment, tell employees that an employee had beenterminated because of his union activities, inorder to discourage membership in or activitieson behalf of Amalgamated Local Union 355,Autoworkers of New Jersey, or any other labororganization, or in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7 of theNational Labor Relations Act, except that noth-ing contained herein shall be construed asrequiring us to revoke any employee benefitspreviously granted.WE WILL NOT discharge, lay off, or otherwisediscriminate against any employees in regard totheir hire or tenure of employment, in order todiscourage membership in or activities on behalfof the above-named union or any other labororganization.WE WILL make Frank J. Velders and RichardT. Bijas whole for any loss of pay each of themmay have suffered as a result of the discrimina-tion against them, and WE WILL offer theemployees who have been engaged in an unfairlabor practice strike that began on February 16,1976, upon application, reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, discharging, if necessary, any replace-ments hired since they went on strike, and WEWILL make each of the striking employees wholefor any loss of earnings they may have suffered byreason of the failure, if any, to reinstate them,upon application.TOWNE CHEVROLETDECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon charges and amended charges filed on February 18,March 3, and April 9, 1976,1 respectively, by AmalgamatedLocal Union 355, Autoworkers of New Jersey, hereinreferred to as the Charging Party or the Union, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 22 (Newark, New Jersey),issued a complaint and notice of hearing on April 19. Thecomplaint, as further amended at the hearing, alleges insubstance that Towne Chevrolet, herein called the Respon-dent, solicited employee complaints and informed employ-ees it preferred to deal with them without the interventionof the Union on or about January 26 and 28; grantedemployees an improvement in working conditions on orabout February 4 to induce them to refrain from unionmembership or activities; informed employees on or aboutFebruary 5 that an employee had been terminated becauseof his union activity; discharged Frank Velders on or aboutFebruary 6, laid off Richard Bijas on or about February12, and thereafter failed and refused to reinstate thembecause of their union or protected concerted activities;since on or about February 16 refused to recognize andbargain collectively with the Union as the exclusiverepresentative of the Respondent's employees in anappropriate unit; on a date between February 16 andMarch 10, permanently replaced Stanley Macklin, anAll dates hereinafter refer to 1976 unless otherwise indicated.480 TOWNE CHEVROLETemployee who participated in a strike that began onFebruary 16 and was caused and/or prolonged by theRespondent's unfair labor practices; and engaged in unfairlabor practices so serious and substantive in character andeffect as to warrant the issuance of an order requiring theRespondent to bargain with the Union; and that theRespondent, by such acts and conduct, has engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the National Labor Relations Act.The Respondent, in its answer duly filed, denies all theunfair labor practice allegations of the complaint.Pursuant to notice, a hearing was held before me inNewark, New Jersey, on June 9 and 10. All the partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. At the close of the hearing,the parties waived presentation of closing argument.Subsequent to the hearing, briefs were filed on or aboutJuly 29 by the General Counsel, the Charging Party, andthe Respondent, which have been fully considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, maintainsits principal office and place of business at Middletown,New Jersey, where it is now, and at all times materialherein has been, engaged in the retail sale of new and usedautomobiles, trucks, and related products. In the courseand conduct of its business operations, the Respondentannually receives gross revenues valued in excess of$500,000, and receives goods valued in excess of $50,000which are transported to its Middletown place of businessdirectly from States other than the State of New Jersey.The complaint alleges, the Respondent in its answer doesnot deny, and I find that the Respondent is, and at all timesmaterial herein has been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent in its answer doesnot deny, and I find that Amalgamated Local Union 355,Autoworkers of New Jersey, is, and at all times materialherein has been, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Respondent's SupervisorsThe complaint alleges that Lawrence Tynan, president,John Clark, sales manager, and William Kabe, servicemanager, are supervisors within the meaning of Section2(11) of the Act and agents of the Respondent. TheRespondent in its answer does not deny these allegations.At the opening of the hearing, however, when the General2 Board Ford, Inc., 222 NLRB 922 (1976).Counsel sought to amend the complaint to allege thatMichael Giannini, new-car department manager, also wasa supervisor, the Respondent claimed surprise as Gianninihad not been with the Respondent since about mid-January. The amendment was permitted, with leavegranted the Respondent to request further time to meet thisallegation if necessary. Counsel for the Respondentasserted at the close of the hearing that an effort made tolocate Giannini had not been successful, but that noadjournment was requested for this purpose.Bijas testified that his job interview in August 1975 waswith Giannini, who said he had to check with a superiorbut Bijas had the job, and that Bijas and the two otheremployees who were engaged in preparation of new andused cars received their assignments from and reported toGiannini until Giannini left in late January 1976. At thattime Bijas was told that Clark and Kabe would be hissupervisors.Clark, who has been the Respondent's sales manager forapproximately 10 years and was responsible for the entiresales operation as well as repair and preparation of cars,testified that he did not transmit orders through Gianninibut Giannini saw that the work was done; that he was notsure what Giannini's responsibilities were in that regardand did not know what Giannini's title was or if Gianninihad one; that he did not supervise Giannini, who workedfor the service department; and that he, the used-carmanager, and Giannini told the men on which cars theywere to work.I find, on the record as a whole, that Giannini hadauthority to hire employees or effectively to recommendtheir hire, and that he responsibly directed the work ofemployees, and, therefore, that Giannini was a supervisorwithin the meaning of the Act.2B. Organization of the UnionIn January Velders discussed organizing a union withother shop employees, who expressed an interest in doingso. On or about January 21, Velders got in touch withSofield, a business agent and officer of the Union, andarranged a meeting to be held at a bowling alley locatednear the Respondent's place of business at 6 p.m. onJanuary 22. Velders and Vaspory notified employees of themeeting. Sofield met on that date with Velders, Bijas,Vaspory, Rohloff, and Bouchet. All were mechanics exceptBijas, one of the three shop employees who prepared cars.All five employees expressed their desire to becomemembers of the Union, and gave signed membership cardsto Sofield. At work the next day, January 23, Bijas askedJones and Seward, the other two employees who preparedcars, each of whom had been employed by the Respondentfor many years, why they were not at the meeting.3Laterthat day, Vaspory, who distributed union cards, gave Bijasa card which Bijas asked Jones to sign, but Jones said hewanted time to think about it.3 Jones and Seward were not called as witnesses.481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Shop Meeting on January 281. Events before the meetingBijas testified that on Columbus Day 1975 he said toGiannini that, if they had a union, that day would be aholiday, and that Giannini responded, "if you want to keepyour job here ...do not ever talk about a Union in theshop to Mr. Tynan or any management personnel or theywill fire you on the spot."4Bijas also testified that, a coupleof days before the union organizing meeting in January, heasked Giannini if it was true Giannini was leaving theRespondent; that Giannini said it was, and then asked if itwas true as Giannini heard that "we were probably goingto vote for a Union"; that, when he said it was, Gianniniasked if there was enough prounion sentiment to vote theUnion into the shop; and that, when he indicated therewas, Giannini said Tynan "was not in favor of a Union inthe shop," and he thought Tynan knew of the unionactivities.Bijas testified that on January 26 he went to Clark'soffice to discuss a sick-pay grievance; that after theycompleted that discussion Clark "said to me that heunderstood there were some grievances down in the shopand he wanted to know what these were. ..he also statedthat he was pretty sure there was a move by the peopledown in the shop to organize a Union and he asked mewhat were the gripes of the employees and why would theywant to vote for a Union"; that Bijas mentioned benefits,pay, hospitalization, insufficient clean uniforms, and coldtemperatures in the shop during the winter; that Clarkasked whether he thought the majority "would vote for aUnion" and he said he did; and that Clark said he did notbelieve Velders would ever join the Union as Velders left aprevious job during a labor dispute, but he said he "feltthere was a strong possibility Mr. Velders would join theUnion." During this discussion, Bijas testified, he asked fora raise, and Clark said Bijas should do a good job and "ifeverything quiets down I will see if I can get you a raise."Clark testified that Bijas and he were friendly anddiscussed problems; that on or about January 26 Bijascame to his office to discuss some problems, including sickpay, supply of uniforms, lack of heat, and work onemployee cars after hours; and that he promised to talk toTynan and get back to Bijas. Clark also testified that hisonly conversation with Bijas about Velders occurred on thepicket line about a week after a strike started on February16, that he usually stopped at the line to greet Bijas, andthat he was not sure how they got into the subject of thisconversation but he said to Bijas that Velders would notpicket as Velders left a job after 20 years "because of theunion," and Bijas responded that Velders was there. Atanother point Clark testified that he told Bijas during thestrike (he did not know when but it was after he had seenVelders on the picket line more than once) that he wassurprised to see Velders on the picket line because Veldershad quit a former job when a union came in and Veldersrefused to join it.4 There is no allegation in the complaint pertaining to this incident,which the General Counsel stated was presented only to show theRespondent's union animus.Clark told Tynan on January 26 about the employeecomplaints that had been reported to him on that day byBijas. Clark maintained that he reported only the com-plaints, and did not mention Bijas or the Union, but finallyadmitted he told Tynan "probably the entire conversation"with Bijas. Tynan testified that he spoke to Clarkfrequently in the shop, that Clark on January 26 told himof the shop complaints but did not state who made thecomplaints and said nothing about the Union in thisdiscussion, and that he decided to explain his policies andtold Kabe to call a shop meeting. At another point Tynantestified that Kabe decided on the date for the meeting,that Kabe liked to hold them monthly but it was usuallyevery other month, and that he thought the last one was inDecember 1975 but there was no record of it. Kabetestified that he suggested this meeting in order to prevent anew metrification system that would be applicable to newChevettes. Most of the employees who testified could recallonly one other shop meeting, which was about shop work,and none similar to the one here in nature.2. The shop meetingOn January 28, 2 days after the Bijas-Clark conversation,the Respondent held a meeting of shop employees, whowere informed of the meeting by word from Kabe the daybefore and a notice posted at the timeclock on the day ofthe meeting. Langhurst, the office manager, attended themeeting. Fair, the parts manager, and Parzeck, the servicewriter, were told they could attend if they wished, but theyand the salesmen did not attend. The meeting began atnoon and lasted about 2 hours. Luncheon was provided bythe Respondent.Kabe spoke about the new metrification system. Tynanwas, however, the principal speaker. He greeted Bijas andRohloff as the newer employees, and stated that he wasexplaining company policies as Clark had reported therewere employee complaints. He had with him a descriptionof employee benefits printed in a magazine on which hehad written some notes. He testified he did this inpreparation for issuance of an employee handbook, that hebegan working on it 3 years ago, that he promised to printit in booklet form so there would be no further question,but that it was not yet completed at the time of the hearingherein and he did not know when it would be completed.At the shop meeting, Tynan read the 29 benefits listed. Insetting forth the various benefits, Tynan made reference tothe fact that the Respondent had a profit-sharing plan. Hedescribed its advantages over the Union's pension plan,one of which was that money owed under the Respondent'splan would be available when due, whereas funds forpayment of pensions under the Union's pension planwould probably be dissipated by officers of the Union, andreferred to a clipping that he had from the New YorkTimes about abuses totaling millions of dollars by unionofficials of union welfare funds. Some of the employeestestified, however, that they had never heard of the profit-sharing plan or of various other benefits described at thismeeting by Tynan, who testified that he believed the482 TOWNE CHEVROLEThandbook notations reflected the policies which were thenin effect. Tynan also testified that he thought he was awarein January of all the job benefits but would "certainlyforget them" if he did not have a document available to joghis memory; that, when he hired managerial personnel, hetold them of the employment benefits, which were greaterthan those for employees, and he assumed supervisors didso when they hired employees; and that this had to be donefrom memory as there was no document setting forth thebenefits.Tynan was a member and officer of an automobile dealergroup that he testified advised members on "the preventivemaintenance program designed to keep the union out ofyour place of business." He testified that he has followedsuch a program for years and, in the course thereof, hasaccumulated and maintained a file of clippings and othermaterials pertaining to four different unions from which heexcerpted the clipping about the Union's pension plan thathe used at the shop meeting; that he chose this clippingbecause it pertained to pension plans, but admitted othersdid also; that he was familiar with the Union, whichrepresents employees in about half the shops in the area;and that his "purpose in maintaining the file is to maintainan ongoing program which will prevent our shop or ouremployees from becoming interested in unions," but thatwas "not particularly" his purpose in holding the shopmeeting.Tynan testified that after reading the list of benefits hestated that any American had a right to join a union, but hepreferred to deal directly with his employees without aunion. He also testified that he did not know then of anyactivity on behalf of the Union among his employees, anddenied that he said he heard some employees wanted theUnion. According to the testimony of Vaspory, Bijas,Rohloff, Velders, and Bouchet, Tynan brought up thesubject of the Union and said he heard some employeeswanted the Union and he would do everything in his powerto keep the Union out.It is undisputed that Tynan, after describing the benefits,asked the employees what their complaints or problemswere. Employees raised questions about the wage rates,lack of sufficient clean uniforms, cold temperatures in theshop during the winter, and the prohibition againstworking in the shop at any time on their own cars. Velders,one of the first to speak, asked about the charge for workdone by Vaspory on Seward's car at regular rather thanemployee discount rates. Bijas asked questions aboutemployees working on their own cars after hours, about araise and overtime pay, about the higher rates paidcontractors for the same work done by employees, andabout the supply of clean uniforms. Questions were alsoraised by Rohloff, Bouchet, and Vaspory. Tynan answeredsome questions, indicated he would further considercertain matters, and said as to some problems raised thathe was trying to improve the situation.Langhurst testified that he had never before attended ameeting of shop employees; that Tynan asked him toattend this one to answer questions about benefits butTynan set forth the benefits himself; that he did not knowif the benefits were explained to the employees before thismeeting; that he maintained hospitalization, sick days, andvacation records and had been working with Tynan sinceearly December 1975 on the handbook which was not yetfinalized; and that he thought the profit-sharing plan beganin 1974 or 1975, that shop employees participated in it, andthat the insurance company in charge sent out yearlystatements. Langhurst also testified that he did not recallTynan saying employees would be unable to collect underthe union pension plan, but was not sure Tynan did not sayit; that he did not recall if Tynan spoke of unions ingeneral, or said he did not care whether the Union got in ornot; and that Tynan did not say he heard the employeeswanted the Union.3. Events after the meetingAfter the shop meeting, Seward received a refund of $20for the work done on his car. About a week after themeeting, a written notice was circulated to the shopemployees stating that, "Pending the printing of ouremployee handbook which will detail these and otherpolicies and benefits of employment," they could from 5 to7 p.m. on Wednesdays, with the express permission andprior approval of the service manager, do work on theirpersonal vehicles but not make major repairs or wash orpolish their cars, and that they could obtain parts for GMcars from the parts department at employee discounts.Bijas went to see Clark after the meeting to ask whatClark thought Tynan would do about the matters raised.He testified that during this conversation Clark said he wassure it was the Union that was organizing as it hadattempted once before to organize the shop, and that it wasnot as good as another union Clark named.Clark testified that when Bijas came to see him after theshop meeting and asked what the results were, he said hedid not know but would check with Tynan; that Bijas alsoasked about sick pay for Vaspory; and that Bijas "wentover the same thing, uniforms and everything. And he saidto me the union gives three uniforms per week. And I saidwhat union. And he said, Amalgamated and that was it.That was the end of the conversation." Clark denied thathe asked why Bijas would want to vote for the Union. Healso denied telling Bijas that he was sure there was anorganizing move in the shop, that he had talked to Tynanabout the Union, or that he did not believe Velders wouldvote for the Union. He testified that he recognized thename of the Union mentioned by Bijas because he hadread the newspaper article about the union pension fundswhich he assumed Tynan showed him. He denied that hetold Tynan anything about his conversations with Bijasexcept what problems were raised, then admitted he relatedto Tynan "probably the entire conversation" of January 26,but denied that he reported to Tynan the conversation withBijas about the Union after the shop meeting.Concluding FindingsI found Bijas a more candid and believable witness thanClark. I also found the employees who testified about theshop meeting impressive and reliable witnesses, whereas Ifound Tynan an unconvincing witness whose testimonywas contradictory and inherently inconsistent. Moreover,Tynan confirmed much of the testimony of the employee483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses. I do not credit Tynan's testimony that he did notknow, at the time of the shop meeting, that there was anyunion organizing activity among the shop employees. Thecomplement of employees was very small. Much of theunion discussion and activity took place in the shop.Moreover, Clark as well as Giannini had questioned Bijasabout the Union before the shop meeting. I do not creditthe testimony of Clark and Tynan that Clark told Tynanabout the complaints expressed by Bijas, but did not nameBijas, and did not mention the Union. Clark admitted theUnion was referred to in his conversation with Bijas, andalso admitted, reluctantly, that he related to Tynan"probably the entire conversation" with Bijas on January26.Accordingly, I find, on the basis of admissions by theRespondent's witnesses, the credited testimony, and theevidence in its entirety, that Clark questioned Bijas aboutthe union activities and about the employee complaints,and that a shop meeting was announced the next day andheld the following day at which Tynan informed employeesabout the many job benefits available, some of which theyhad never before heard of, including profit sharing; statedthat he preferred to deal with them without a union, andthat they could rely on the profit-sharing plan while unionofficials might dissipate the funds in the union pensionplan as they had previously done; and solicited employeecomplaints and promised to consider them. After themeeting, Tynan granted an improvement in workingconditions requested by several employees at the shopmeeting, and refunded to an employee part of the chargemade for repairs on his car, another matter raised at themeeting. I find, in all the circumstances of this case, thatTynan called and conducted the shop meeting of January28 in an effort to discourage union membership andactivities. I find further that the Respondent interrogatedemployees about their union activities, solicited employeecomplaints, and promised and granted improved condi-tions of employment to discourage union membership andactivities, and thereby interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section8(a)(1) of the Act.5D. The Terminations1. Discharge of VeldersVelders began working for the Respondent as a linemechanic about October 1971, and was the mechanic withthe longest service. He testified that he had previouslyindicated to Kabe he was thinking of taking a vacation,without setting a date, in order to finish some work on hishouse, and that on or about Wednesday, February 4, heasked Kabe for a week's vacation to begin on Monday,February 9; that Kabe called him in on Friday, February6, and suggested that he go on unemployment as he hadpreviously requested; that he said his wife was ill, andKabe expressed regrets and asked about the remodelingwork on his house; that there was no mention oftermination; and that he received his week's pay and5 Surface Industries, Inc., 224 NLRB 155 (1976); Crown ZellerbachCorporation, 225 NLRB 911 (1976).vacation pay on that Friday, the usual payday, and beganhis vacation on Monday. Velders explained that thereference to going on unemployment was because he had,in late October 1975, asked to be laid off to go onunemployment but Kabe responded only that he wasjoking, and that thereafter he mentioned casually severaltimes that it would be a good idea. The parties stipulatedthat Macklin, who began working when Velders went onvacation, was a replacement for Velders.Vaspory testified that, when Kabe was in his work areaon Tuesday, February 10, he asked if Velders wasdischarged or on vacation, and Kabe said Velders "was letgo"; that he asked whether this was as a result of Velders'union activity; and that Kabe did not reply, but mentionedsome of Tynan's business problems, and finally saidVelders was a bad influence on Vaspory, that Vaspory hadchanged since he became close to Velders.Velders testified that Vaspory had called and said heunderstood Velders "was let go," that he asked Vaspory tocheck, and that Vaspory called again to say that Kabe hadconfirmed the report. Velders testified that he went to theshop on Tuesday and told Kabe he heard he "was let go,"and Kabe replied that he had told him so the previousFriday; that he denied this, and said Kabe had suggestedhe take unemployment; and that on leaving the office,Macklin said, in answer to his question, that Macklin washired on Thursday, February 5, to begin working onMonday. Velders told Macklin several employees hadsigned cards in an attempt to get the Union into the shop.Velders then put some of his tools that he was able to carryin his car, and Macklin promised to bring the rest inMacklin's truck. Velders had removed none of his toolsbefore this, and had not applied for unemployment.Velders testified he never received any warnings, verbal orwritten, about his work or conduct while employed by theRespondent.Macklin testified that he began work on February 9. Heapplied a few days before that and was introduced byClark to Kabe, who promised to let him know. Kabe calledthe next day, asked him to come in to discuss salary, andhired him after they agreed on a salary lower than Macklinoriginally requested. Macklin testified that Kabe said hewas taking the place of another man who was "a troublemaker" and was "given a permanent vacation" because of"Some kind of Union business."Kabe, who has been the Respondent's service managerfor about a year, testified that he terminated Velders "forhis decreasing productivity and for his increasingly poorattitude toward his work"; that "I observed what I nowdescribe, you know, in continuing increments sinceprobably the latter part of November"; that Veldersworked "at par" from the time Kabe began in April untilNovember; that the incident that triggered the dischargewas Velders' request on a Friday afternoon, just beforequitting time, with no prior notice, "to take, in his words, acouple of weeks off, beginning -not the followingMonday -but the Monday after that"; that he toldVelders that was not "very much notice" but he would seewhat he could do; and that he decided over the weekend484 TOWNE CHEVROLETthis showed Velders did not want to work any more, and ata management meeting "mentioned ...in passing" thatVelders asked for a vacation and he intended to replaceVelders "if somebody else would come along, you know, asa replacement." Kabe further testified that Macklin wasreferred to him by Clark; that he interviewed Macklin onFebruary 4, and called and had Macklin come in the nextday to discuss salary; and that he hired Macklin when theyagreed on salary, to begin on Monday as he had by thenfinalized his decision to terminate Velders. Kabe deniedthat he told Macklin who was being replaced, or mentionedVelders or the Union. Kabe gave as another reason for thedischarge that Velders asked about six times over a periodof about 2 months to be laid off, and gave various reasonssuch as getting too old or making more money working inhis own garage. Kabe admitted he did not accept thesuggestion at these times.Kabe testified that Velders had many work deficienciesand took longer than others to do jobs despite Velders'experience. He cited as one of the incidents of poor workby Velders replacing a clutch unnecessarily about 2 weeksbefore the termination. It had to be removed later and theold one replaced. Kabe testified that he asked why Veldersreplaced a clutch unnecessarily; that Velders replied only"I don't know"; and that "I said 'It's sure costing us a lot ofmoney.' And I dropped the subject. There was no point inmy mind to continue a debate." Kabe described anotherincident as a valve job on a new vehicle, which Velders saidthe car needed and "which I agreed with," but the problemcontinued and the car was "still out there." Kabe testifiedthat when he asked why Velders did not say "there isnothing wrong here before putting it all back together ...His reponse was this same kind of blank I-don't-knowattitude." Kabe testified that Velders' mistakes cost theRespondent a total of $300, that mistakes of otheremployees have cost money but not that much, but that noone ever asked him to account for the $300. Kabe' alsotestified that, while he never reduced these infractions ofVelders to writing, he spoke to Velders about them, and hemay have mentioned them "in passing" at a managementmeeting, but he did not recall ever mentioning this matterto Tynan.Kabe testified as to the termination that he calledVelders into the conference room and "exchanged ameni-ties"; that "I spoke to him about his productivity ... andhis lack of attitude toward his work. I also reminded him ofhis previous request to be laid off, in his words. And Iinformed him that, you know, I had made the decisionthat, effective that day, that evening or that time, that I hadin fact decided to lay him off"; that Velders explained thesituation at home had changed as his wife was ill; thatKabe expressed sympathy but "I reiterated that thedecision had been made"; that "I believe I told Mr. Veldersthat, you know, on the completion of his vacation, et cetera-because we had paid him for a week's vacation in thatday's check -that, you know, he would -I asked him ifhe would call me and, if things were different, that perhapswe could consider, you know, re-employment." Kabetestified that he never specifically said Velders could go onvacation, but checked with Langhurst how much leave wasdue Velders and had the vacation check drawn because heknew Velders wanted it; that he understood Velders wouldtake a vacation whether or not he approved it, but that itwas his decision how much time off Velders could take;and that he observed that Velders left on February 6without any of his tools.Kabe testified that Vaspory sometime after that askedwhat happened to Velders, and "I explained to Mr.Vaspory that I had laid him off.. .I specifically did notmention anything about a union. I cannot honestly recallwhether Mr. Vaspory did, although I don't think so." Kabetestified, as to Velders' visit to the shop on Tuesday, that"He said hello. And I greeted him back. And he said to me,'Is it true that I'm laid off?' And I said, 'Yes, you are.' AndI reminded him of our conversation of that previousFriday. And he said 'Okay,' and he walked out of theshop." Kabe testified that there was, at the time Velderswas terminated, a normal flow of business, with appoint-ments booked a week or two ahead, but that there were norecords of these appointments as they are discarded at theend of each day, and that he was "sure they have acumulative monthly total of production of the servicedepartment in different areas, but ...I certainly don'tmaintain a record of that."Tynan testified that Velders, when hired in about 1972,said he had left his previous job because the shop wasorganized and he would not permit a union to tell himwhere he could hang his toolbox. Tynan also testified thatKabe terminated Velders on February 6; that it was Kabe'sdecision but he knew of it a day or two before; that Kabemade the decision sometime during the week of thetermination; and that the termination "was for cause ...productivity ...for one thing, he had asked to be laidoff." He admitted he did not know specifically what theproductivity situation was, but Kabe told him "that wasone of the reasons that he laid him off." Tynan alsotestified, on cross-examination by the General Counsel,that Kabe had long wanted to replace Velders, then thatVelders' discharge was discussed, prior to the week of thedischarge, only in regard to Velders' request to be laid off,and that Kabe never discussed with him prior to that weekthe replacement or discharge of Velders. Tynan was notable to recall any other shop employee who was everdischarged for cause, or any shop employee who was everdischarged by Kabe, or any termination for any reason in1975.I find, based upon their demeanor and the nature of theirtestimony, that Velders and Macklin were more forthrightand trustworthy witnesses than Kabe and Tynan, and,therefore, I credit their testimony where it is in conflictwith that of Kabe and Tynan. On the basis of the creditedtestimony, the vague and shifting reasons asserted by theRespondent for the discharge of its senior mechanic andthe vague and shifting testimony as to when it was decidedto terminate Velders, the timing of the discharge shortlyafter Velders initiated and played a leading role in theorganization of the Union, Kabe's remarks to Macklinabout giving a permanent vacation to a "trouble maker"because of "Union business," and the record in its entirety,I conclude and find that the Respondent dischargedVelders on February 6 because of his membership in andactivities on behalf of the Union, and in order to485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscourage activities on behalf of the Union, and therebydiscriminated against employees in regard to their hire ortenure of employment, in violation of Section 8(aX3) and(1) of the Act.6I find further that Kabe, by his remarks toMacklin that the employee Macklin was replacing was "atrouble maker" and was "given a permanent vacation"because of "Union business," thereby confirmed thatVelders was discriminatorily discharged, and furtherinterfered with, restrained, and coerced employees in theexercise of their Section 7 rights, in further violation ofSection 8(a)(1) of the Act.72. Layoff of BijasBijas testified that he was called to the office just before 5o'clock on Thursday, February 12, where Kabe told him hewas laid off; that when he asked why, Kabe said there wasa slowdown in the work; that he pointed out there were 7new cars and 5 used cars, more than the average, to beprepared the next day, but Kabe said he knew nothingabout that; and that Kabe also said the layoff was untilthings picked up again but there was no objection to hislooking for another job. Bijas, who was 19 at the time of thehearing, was hired in August 1975, as a third man on thecrew preparing cars, at $2.50 an hour, and went to $2.75 in2 weeks. He never received a reprimand or warning. Hetestified that he worked on 10-15 cars a week; that, at thetime of his layoff, about 65 percent of the cars on the lotwere not prepared; and that there was not much differencein the volume of work for a period of months before hislayoff. Bijas in early January talked in favor of unionorganization with several shop employees. He attended theJanuary 22 organizing meeting and signed a card. Thereaf-ter he continued his prounion conversations with employ-ees at the shop, questioned Jones and Seward about theirfailure to attend the organizing meeting, and solicitedJones' signature to a union card. Giannini, found above tobe a supervisor, asked Bijas about the union activities.And, as found above, Clark questioned him about theunion activities, and reported to Tynan the job complaintsvoiced by Bijas just before the shop meeting. On the basisof the record as a whole, I do not credit the denials of Clarkand Tynan that Clark mentioned the name of Bijas inreporting the complaints. Moreover, Bijas, who was greetedby Tynan at the shop meeting as one of the two neweremployees, spoke up at the meeting about several of theemployee complaints. He was laid off about 2 weeks later,about a week after the discharge of Velders.Clark keeps in a notebook a handwritten daily log ofnew- and used-car sales. The used-car manager also writesin this log, and trade-ins. are listed in it, but no dollarvalues of the cars sold or the trade-ins. Clark testified thatthe log is the only record of sales the Respondent has; thatit shows orders written, not deliveries, which may take 3months if ordered from the factory as about 30 percent ofnew cars are; that the factory sends notice of shippingdates but he had none with him; and that some cars areprepared not for delivery but to be placed on the lot. Healso testified that in August 1975, when Bijas was hired, thea Carbide Tools, Incorporated 205 NLRB 318 (1973); Board Ford Inc.,222 NLRB 922; W & W Tool & Die Manufacturing Co., 225 NLRB 1000(1976).sales were "high" and averaged 80-85 a month, and atanother point that the sales were 80-95 then, but that thefinancial statement or a log showing this were not in thehearing room.8He testified that "high" sales mean about20 a week or 80 a month, then that sales fluctuate weekly aswell as monthly and that 80 a month would be "fair." Clarktestified at one point that sales were "quite high" inJanuary, and those cars would possibly be delivered inFebruary depending on whether they were in stock or onorder, but, at another point, that the log showed a decreasein January-February, and that, at the weekly managementmeeting on February 9, Tynan said that, if the sales ratecontinued, it would be necessary to lay off a man to reduceoverhead; Tynan would make a constant check of sales;and Bijas would have to be the one to go as the other twomen on this work had been there many years. No warningof possible layoff was given Bijas. Clark testified thatTynan did make frequent checks with him on sales, thatTynan decided to lay off Bijas, and that he assumed Kabetold Bijas of the layoff.Clark testified, on cross-examination by the GeneralCounsel, that Bijas, on the day of the layoff, came to tellhim of the layoff, and that:A. I said I didn't know anything about it. I wouldcheck and see if it was -what the circumstances were.Q. Okay. Did he tell you why he was laid off?A. No, he did not.Q. Did he say anything about the business beingslow or anytning?A. The conversation took ten seconds. He said hewas laid off.Q. The question is, did he tell you in thatconversation that he was told in turn by someone elsefrom management that he was being laid off becausebusiness is slow?A. He said he was laid off temporarily.Q. Okay. But did he say anything about he was laidoff because business is slower or things is slow oranything substantively -A. He said he was laid off temporarily.Q. My question is, yes or no, did he say anything tothe effect that he had been laid off -he had been toldhe had been laid off by Mr. Kabe or Mr. Tynanbecause business is slow?A. Yes, he did.Q. What did you respond to that, if anything?A. He said he was laid off because business is slow,but they told him it was only temporary, and I said, callme tomorrow and I'll find out, you know -Q. Find out what -A. I'll find out if it is temporary, and then -if it'stemporary.Q. Isn't it a fact that he told you that he was laidoff, Mr. Tynan told him he was laid off -either Mr.Tynan or Mr. Kabe told him he was laid off becausebusiness is slow and you said you knew nothing aboutthat?? Carbide Tools, supra, W & W Tool d Die Mf& Co., spuras It was stipulated by the parties that Clark's pretrial affidavit states that81 cars were sold in August 1975.486 TOWNE CHEVROLETA. No.Q. Are you sure of that?A. I didn't say. The conversation took seconds.Q. ... You mentioned something about checkingwith Tynan.A. He came -Mr. Bijas came to me, said he waslaid off temporarily because business is slow. I said, callme tomorrow and I'll just tell you what the situationlooks like.Q. Okay. And it is your testimony that you saidnothing to him about not knowing anything about theslowness of the business?A. We never discussed it.At another point, Clark testified that he told Bijas he wouldcheck with Tynan how many sales were needed to get Bijasrehired; that he checked this but did not report to Bijasbecause Bijas was to call him and never did; and thatTynan said they had to get to the point of too many carsfor two men to handle, as was the situation when Bijas washired.Tynan testified that he has kept sales records in the pastbut had none at the hearing. He also testified that, becausethe rate of sales in early February was poor, he announcedat the weekly management meeting on February 9 that itwas necessary to cut personnel in order to reduce overhead,that there were more people than needed in the prepdepartment, that Bijas' output was probably equal to thatof the other two but Bijas was junior to them by manyyears, and that Bijas would go unless sales increased thatweek. He also testified that sales did not increase, that hetold Kabe on Thursday, February 12, to lay off Bijas forlack of work, that he had the office prepare the paycheckfor Bijas through Thursday, and that he did not wait untilpayday on Friday because there was insufficient work forthe three people, based on sales reports of Clark and Kabe,although he admitted a car ordered was not necessarilyprepared right away but might be done months later.Bijas testified that he received a telephone call after hislayoff from Sofield, who told him of the strike and invitedhim to picket, and that he began that afternoon picketing 6days a week. On February 23, Tynan sent Bijas a writtenoffer of reinstatement.As set forth above, I found Bijas a more credible witnessthan Clark. I likewise found him more credible than Kabe,who was an evasive and unconvincing witness and whosetestimony is replete with the inconsistencies and improba-bilities. I find, based upon the credited testimony and theentire record, that Bijas was laid off, without warning, onthe day before payday; that he was laid off about 2 weeksafter his prounion sentiments became known and hiscomplaints had resulted in the January 28 shop meeting,and about a week after Velders was discriminatorilydischarged; and that the Respondent's testimony andrecords placed in evidence do not show that it laid off Bijasbecause of a slowdown in work a few days after Veldersassertedly caused great concern by asking for a vacationwhen his services were needed, and during a period when,the record shows, employees were being hired. It isapparent from the record as a whole, and I find, that theRespondent laid off Bijas on February 12 not for economicconsiderations but because of his membership in andactivities on behalf of the Union, and in order todiscourage activities on behalf of the Union, and therebyviolated Section 8(aX3) and (1) of the Act.9E. The StrikeI. The causes of the strikeOn February 16, after the discharge of Velders and thelayoff of Bijas, Sofield went to the Respondent's shop,accompanied at his request by Velders. Sofield identifiedhimself to Kabe, who stated that Tynan was not yet in andSofield could not wait in the service department. Sofieldwent out, and returned in about 20 minutes when Tynanwas there. According to Sofield, he told Tynan he wasthere to represent the service department employees, andgave Tynan his business card and the five signed unioncards; Tynan screamed that he was to get out of the shop;he requested that they talk as gentlemen as both of themwalked into the manager's office; in their very briefdiscussion he mentioned Velders being let go but Tynandid not comment on that; Tynan sat down at themanager's desk and thumbed through the cards but, whenhe sat down, Tynan said he had not been given permissionto sit down and ordered him out of the office; and he askedas he left if it meant the employees represented were alsothrown out, and Tynan replied, "if that is what it means,that is what it means." Sofield testified further that he thenwent out to the shop where Vaspory and Rohloff werestanding, and "I said to them that your Employer refuses todiscuss this with me and on the basis of him letting acouple of employees go I think that we should strike"; thatwhen they closed their toolboxes and were walking outwith him, Tynan was ordering him to get out and tellingthe manager to call the police to have him thrown out; andthat he told Tynan that was not necessary as he wasleaving.As the group was leaving the shop, Macklin was drivingup to go to work. One of the men identified Macklin toSofield, who walked over to talk to Macklin at the driver'swindow of the car. At that point Tynan, a much larger manthan Sofield, pushed his way between Sofield and the car.Sofield testified that Tynan shouted that Macklin did nothave to listen to Sofield; that he said that was true, butMacklin had a right to participate in union activitieswithout being coerced and could, if Macklin wished, jointhe strike line; and that he and the two employees went tothe nearby bowling alley parking lot. Macklin followedthem in his car, signed a card Vaspory had handed himwhile walking out, and joined the strikers. Later that dayBouchet and Bijas joined the strikers. Sofield gave the menpicket signs and instructions. The men picketed in shifts for6 days a week for a period, but later Sofield hired somepickets so these strikers could seek other jobs. The strikewas still in progress at the time of the hearing.Tynan testified that on February 16 he was called byKabe or Langhurst out of a meeting of salesmen, held9 Carbide Tools, supra; W & W Tool & Die Mfg Co., supra.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevery morning, and met Sofield, who introduced himself;that "I believe he gave me a business card. And he said herepresented my employees for, I forget his language,exactly, for purpose of collective bargaining or whatever,and he wanted to talk to me. I believe I said I don't believethat that's the case. .... He thrust some cards, signaturecards as they turned out to be, I know now, into my hand,and he said these are proof he represents these people. Iasked him to take the cards back and leave.... Hewouldn't leave. He didn't take the cards back either. I saidif he didn't leave I was going to call the police and havehim removed.... At that point I was still holding thecards. .... When he wouldn't leave I walked toward theoffice. My intention was to get to a phone and call thepolice. .... The last I saw of the cards I threw them on thedesk. That's the last I saw of the cards. He picked them up,put them in his pocket and finally did leave. ...I lookedat the cards. I did not thumb through them as was testifiedbefore. I couldn't even read the top card, frankly. We hadsome further discussion, and I was still holding the cards,as I recall, in the office. .... Mr. Sofield did not leave inany great hurry and that precipitated further argumenta-tion about his leaving. As I recall, when he was leaving hetook several employees with him."Tynan testified further, regarding the Macklin incident,that Vaspory introduced Macklin to Sofield, and "Mr.Sofield verbally solicited him to join the group. .... I saidto Mr. Macklin, you do not have to go with them, I wouldlike you to go to work. Mr. Macklin remained in the car forsome time, talking to Mr. Sofield. Mr. Sofield is a verysmall man." Tynan also testified that he first learned theemployees were engaging in union activity when Sofieldcame to see him on February 16.I credit Sofield's testimony, corroborated in large part bythat of Tynan as well as of the employees who werepresent. I find, on all the relevant evidence, that Tynan, byrefusing to talk to Sofield about the employee terminations,found above to be violative of Section 8(a)(3) and (1) of theAct, by refusing, in fact, to talk to Sofield about anything,and by shouting at Sofield, in the presence of employeeswho had designated the Union as their representative, toget out of the shop and threatening to call the police toeject Sofield, interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights, andthereby violated Section 8(aXI) of the Act. I find furtherthat the strike was caused by this unlawful conduct ofTynan and was, therefore, an unfair labor practice strike.2. Respondent's letters to strikersDuring the strike Tynan sent to both Velders and Bijaswritten offers, dated February 23, of recall "to your formerposition from layoff." On March 9 Tynan sent Macklin aletter stating that as of that date Macklin had beenpermanently replaced as an employee. Tynan also hadLanghurst send Bouchet and some others -Langhurstcould not recall the names but only that they were "Servicepersonnel" -letters stating that the Respondent woulddiscontinue making payments on the insurance policies of'o ITT Henze Valve Service, 166 NLRB 592 (1967), enfd. 435 F.2d 1308(C.A. 5, 1968); Courtesy Volkswagen, Inc., 200 NLRB 84, 95 (1972).the striking employees. One of the employee benefitsTynan had described to the employees at the shop meetingwas the insurance that was paid for entirely by theRespondent.Velders and Bijas did not accept the Respondent's offersof reinstatement, but continued to participate in the strike.I find that their status changed from that of discriminatori-ly terminated employees to that of unfair labor practicestrikers. I also find that the letter notifying Macklin, anunfair labor practice striker, that he had been permanentlyreplaced was violative of Section 8(aX3) and (1) of theAct.10There is no evidence that Macklin, but for the letter,would have sought reinstatement during the strike. I findthat Macklin's status continued to be that of an unfairlabor practice striker, and that Macklin and the otherunfair labor practice strikers are entitled to reinstatementupon application, and to the discharge, if necessary, ofreplacements hired since the strike began." I also find thatthe strikers' status as employees entitled them to have theinsurance policy, paid for by the Respondent on behalf ofits employees, continued on their behalf.F. The Refiusal To Bargain1. The appropriate unitThe complaint alleges, the parties agree, and I find thatall service and parts department employees at the Respon-dent's Middletown place of business, excluding all officeclerical employees, professional employees, guards, sales-men, and all supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining.The General Counsel maintains that there were 11employees in the unit: Bouchet, Bijas, Velders, Macklin,Rohloff, Vaspory, Seward, Jones, Fink, Parzick, and Fair.The Respondent asserts in its brief that "Respondent'stotal work complement was ten (10) employees and never,during the periods in question, exceeded this number," asVelders was replaced by Macklin on the same job. TheRespondent urges the exclusion of Bouchet on the groundhe was not an employee but a student-learner, of Bijas onthe ground he was on economic layoff, of Velders on theground he had been discharged, and of Macklin in theevent Velders is ordered reinstated on the ground Macklinwas hired as a replacement for Velders.Bouchet was hired by Kabe as a mechanic in October1975. He was under 18, but was employed under a programwhereby he worked and attended school part time. Heworked from 1-5 p.m. and all day when school was not insession. Kabe testified Bouchet was hired as an additionalmechanic, not a replacement, and that he complimentedBouchet's work and said he would' like to have Bouchetcontinue with the Respondent when school was finished.Bouchet attended the union organizing meeting, signed acard, and went on strike on February 16. During the strike,he received the letter from Tynan stating that theRespondent's payments on his insurance policy would bediscontinued. I find that Bouchet was a regular part-timeemployee, with a prospect of being offered a full-time jobl Mastro Plastics Corp. v. N. LR.B., 350 U.S. 270 (1954).488 TOWNE CHEVROLETupon completion of his school work, and that he waseligible for inclusion in the unit. 2I have found above that Velders was discriminatorilydischarged and Bijas was discriminatorily laid off by theRespondent. Both are therefore eligible for inclusion in theunit. I shall also, in all the circumstances of this case,include Macklin on the basis of his status as an unfair laborpractice striker. If the Respondent thereupon has moreemployees than are necessary, it may reduce the numberon a nondiscriminatory basis.The General Counsel and the Respondent were inagreement that Fair and Parzeck should be included in theunit whereas the Charging Party, at the hearing and in itsbrief, urges their exclusion as managerial employees. Therewas some interrogation of witnesses at the hearingregarding the status of these two individuals, but all theparties agreed to a resolution of this unit question on thebasis of a description of their duties consisting of relevantexcerpts from their pretrial affidavits, which the partiesagreed were accurate.The agreed facts show that Fair, the parts manager, is theonly individual in the parts department, although Tynanadvised him, when he was hired on January 26, that therewas a possibility others might be hired if the operationsexpanded. Fair reports directly to Tynan, does not punch atimeclock, receives a salary of about $200 a week and is notpaid for overtime, and attends the monthly managementmeetings but has no access to information relating to theRespondent's labor relations. Fair orders parts fromGeneral Motors, his only supplier, without clearance byany superior, but based on replacement of parts taken outof inventory in the preceding month as determined bymeans of an inventory control system. He cannot signchecks but can sign purchase orders and does not know ofany dollar limit to the size of the purchase orders he cansign. Fair works the same hours and wears the sameuniforms as the shop employees and receives the same jobbenefits except that he has in addition access to a companycar for business and personal use.Parzeck, the service writer, was also hired on January 26.He receives a base salary of $120 a week plus a commissionof 4 percent on all service orders he writes. His job dutiesinclude arranging for subleased work performed by outsidecontractors and writing repair orders which he assigns toparticular mechanics depending on the skill required by thejob. Parzeck, who works under the supervision of Kabe,also, in Kabe's absence, hands repair orders to mechanics,regulates the day's work in the service department, andhandles departmental customer problems. Parzeck isresponsible for security in the department, which involveschecking that doors are locked and machines turned off atnight. He has no authority to hire, discharge, or change anyemployee's status, or effectively to recommend such action,and no authority to discipline or reprimand a mechanic,but would report to Kabe if a mechanic refused to do workhe assigned. He does not check the accuracy or quality ofthe work done by the mechanics, but checks service ordersto determine that all the work was done. If not, he so12 W WTool & Die Mfg Co., supra.13 G. K. Chevrolet, Inc., 176 NLRB 416 (1969); Gnrimaldi Buick-Opel, Inc.,202 NLRB 436, 442 (1973): Bechtel, Incorporated 225 NLRB 197 (1976).advises the mechanic and, if this were to occur repeatedly,would advise Kabe of it. Parzeck has no authority to signchecks but has signed purchase orders up to $250 for partsand labor for radio installation. He does not know of anydollar limits on purchase orders he can sign, but cannotsign without prior authority.I find, based upon the agreed statement of facts and theentire record, that Fair and Parzeck play no role in theformulation or determination of the Respondent's policies,exercise judgment and discretion in the performance oftheir duties only within prescribed limits and on routinematters, and have authority to pledge the Respondent'scredit only to a limited extent and in a circumscribedmanner. I find, therefore, that they are rank-and-file, notmanagerial, employees and shall include them in the unitof service and parts department employees.'32. The Union's representative statusThe Union received signed cards from five unit employ-ees on January 22, and a sixth card on February 16immediately after the strike began. The Union therefore, asof the time Macklin signed his card on February 16,represented a majority of the 11 employees in the unitfound appropriate.3. The refusal to bargainSofield on the morning of February 16 told Tynan thatthe Union claimed to represent the Respondent's employ-ees in an appropriate unit, handed over five signed unioncards, and requested recognition. Sofield also attempted todiscuss the issues regarding the terminated employees.Tynan, however, refused to discuss anything with Sofield,shouted at Sofield to get out, and threatened to have thepolice force Sofield to leave. Sofield thereupon suggested totwo of the unit employees who were present that they go onstrike. As they were walking out, Sofield and Tynan spoketo Macklin, who was arriving at that time, and who, despiteTynan's urging that he go to work, joined the strike andsigned a union card. I find, therefore, on the evidence in itsentirety, that the Union represented a majority of unitemployees when the strike began and while Tynan was inthe act of rejecting Sofield's request for recognition; thatTynan was aware of the Union's representative status onthe basis of the cards handed to him, of Macklin's joiningin the union activity, and of the number of strikingemployees picketing the Respondent's premises; and that,by Tynan's refusal on February 16 and at all timesthereafter to recognize and bargain collectively in goodfaith with the Union, the Respondent has refused tobargain collectively with the duly designated representativeof a majority of its employees in an appropriate unit, inviolation of Section 8(aX5) and (1) of the Act.1414 Sec Scott Gross Company, Inc., 197 NLRB 420 (1972), enfd. 477 F.2d64 (C.A. 6, 1973).489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find further that the Respondent became aware of itsemployees were engaging in union organizing activitiessoon after the initiation of the union campaign,'5and thatit promptly embarked upon a course of unfair laborpractices, including interrogation, solicitation of com-plaints, telling employees that an employee was terminatedbecause of his union activities, promises and grants ofbenefits, unlawful discharge of the leader in the unionorganizing activity and unlawful layoff of an activeproponent of the Union, and refusal to recognize andbargain with the Union as the duly designated representa-tive of the employees in the unit, that were sufficientlypervasive and extensive in character to have precluded theholding of a fair election and to have undermined theUnion's designation by a majority of the unit employees.Accordingly, I find that it is appropriate, in all the relevantcircumstances, to determine the Union's representativestatus on the basis of the membership cards which theemployees executed and, as these cards establish that theUnion was designated by a majority of the unit employees,that a bargaining order on this basis is warranted.16I shall,accordingly, recommend that the Respondent be orderedto bargain collectively with the Union, upon request, as therepresentative of its service and parts department employ-ees as of February 16, 1976.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(1),(3), and (5) of the Act, I shall recommend that theRespondent be ordered to cease and desist therefrom andfrom in any other manner infringing upon its employees'Section 7 rights,17 and to take certain affirmative actiondesigned to effectuate the policies of the Act. I shall alsorecommend that nothing contained in the recommendedorder shall be construed as requiring the Respondent torevoke any employee benefits previously granted.I have found that the Respondent discriminated againstVelders on February 6, Bijas on February 12, and Macklinon March 9, 1976, in regard to their hire or tenure ofemployment, in order to discourage membership in oractivities on behalf of the Union, in violation of Section8(aX3) and (1) of the Act.'8I have also found that all threeand certain other employees of the Respondent were1' N.L.R.B. v. Columbia University, 541 F.2d 922 (C.A. 2, 1976), citingWiese Plow Welding Co., Inc., 123 NLRB 616(1959).16 N.L.R.B. v. Gissel Packing Co., 395 U.S. 575 (1969); Scott GrossCorn mpany, Inc., 197 NLRB 420 (1972), enfd. 477 F.2d 64 (C.A. 6, 1973);Trading Port, Inc., 219 NLRB 298 (1975); Surface Industries, InIc., supra W& W Tool & Die Mfg. Co., supra.17 N.L.R.B. v. Fxpress Publishing Company, 312 U.S. 416, 437; N.LR.B.v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941).engaged in an unfair labor practice strike that began onFebruary 16, 1976. I also found that the Respondentoffered reinstatement to Velders and Bijas, that theycontinued on strike, that their status became that of unfairlabor practice strikers, and that Macklin's status continuedto be that of an unfair labor practice striker. I shalltherefore recommend that the Respondent be ordered tomake Velders and Bijas whole for any loss of pay sufferedas a result of the discrimination against them to the datethey were offered reinstatement; to offer all the strikingemployees, upon application, reinstatement to their formerjobs, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, discharging, if necessary, anyreplacements hired on or after they went on strike; and tomake each of the striking employees whole for any loss ofearnings he may suffer by reason of the Respondent'sfailure, if any, to reinstate him within 5 days after the dateon which he applies for reinstatement to the date of theRespondent's offer of reinstatement, by payment to each ofthem of a sum of money equal to the amount he normallywould have earned during said period, less his net earnings,if any, during such period', with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962). The Respondent shall be required also to restorethe insurance payments it discriminatorily discontinued onbehalf of striking employees.20I have also found that the Respondent unlawfullyrefused to bargain with the Union as the exclusiverepresentative of its employees in an appropriate unit. Ishall therefore recommend that it be ordered to bargaincollectively with the Union, upon request, concerning ratesof pay, wages, hours, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. The Respondent, Towne Chevrolet, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Amalgamated Local Union 355, Autoworkers ofNew Jersey, is a labor organization within the meaning ofSection 2(5) of the Act.3. By interrogating employees about union activities,soliciting employee complaints, promising and grantingimproved conditions of employment, telling employees thatan employee had been terminated because of his unionactivities, in order to discourage union membership oractivities, and by other conduct interfering with, restrain-ing, and coercing its employees in the exercise of theiris See Herb Arthur, Inc., d/b/a Custom Carpet Installations, 225 NLRB1036(1976).19 Bush Hog, Inc., 176 NLRB 815 (1969); Davis & Hemphill, Inc., 177NLRB 282 (1969).20 Crown Zellerbach Corp., supra.490 TOWNE CHEVROLETSection 7 rights, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX 1) of the Act.4. By terminating Velders, Bijas, and Macklin in orderto discourage union membership or activities, the Respon-dent has discriminated against employees in regard to theirhire and tenure of employment and has thereby engaged inunfair labor practices within the meaning of Section 8(aX3)and (1) of the Act.5. All the service and parts department employees atthe Respondent's Middletown, New Jersey, place ofbusiness, excluding all office clerical employees, profes-sional employees, guards, salesmen, and all supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6. At all times since February 16, 1976, AmalgamatedLocal Union 355, Autoworkers of New Jersey, hasrepresented a majority of the employees in the aforesaidappropriate unit within the meaning of Section 9(a) of theAct.7. By refusing to bargain collectively with Amalga-mated Local Union 355, Autoworkers of New Jersey, onFebruary 16, 1976, and thereafter, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)5) and (1) of the Act.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 21The Respondent, Towne Chevrolet, Middletown, NewJersey, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about their union activities,soliciting employee complaints, promising and grantingimproved conditions of employment, telling employees thatan employee had been terminated because of his unionactivities, in order to discourage union membership oractivities, or in any other manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, except thatnothing contained herein shall be construed as requiringthe Respondent to revoke any employee benefits previous-ly granted.(b) Discharging, laying off, or otherwise discriminatingagainst any employees in regard to their hire or tenure ofemployment, in order to discourage membership in oractivities on behalf of Amalgamated Local Union 355,Autoworkers of New Jersey, or any other labor organiza-tion.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(c) Refusing to bargain collectively with AmalgamatedLocal Union 355, Autoworkers of New Jersey, as theexclusive collective-bargaining representative of its em-ployees in the unit found appropriate herein.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Make Velders and Bijas whole for any loss of payeach of them may have suffered as a result of theRespondent's discrimination against him to the date theywere offered reinstatement; offer the employees who havebeen engaged in an unfair labor practice strike that beganon February 16, 1976, upon application, reinstatement totheir former jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, discharging, ifnecessary, any replacements hired since they went onstrike; and make each of the striking employees whole forany loss of earnings they may suffer by reason of theRespondent's failure, if any, to reinstate them, uponapplication, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Restore insurance payments that were discriminatori-ly discontinued on behalf of striking employees.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(d) Upon request, bargain collectively with Amalga-mated Local Union 355, Autoworkers of New Jersey, asthe exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hours,and other terms and conditions of employment andembody in a signed agreement any understanding reached.The bargaining unit is:All the service and parts department employees at theRespondent's Middletown, New Jersey, place of busi-ness, excluding all office clerical employees, profession-al employees, guards, salesmen, and all supervisors asdefined in the Act.(e) Post at its place of business in Middletown, NewJersey, copies of the attached notice marked "Appen-dix."22Copies of said notice, on forms provided by theRegional Director for Region 22, after being duly signed bythe Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."491